                                      1
                                      2
                                      3
                                      4
                                      5
                                      6
                                      7
                                      8
                                                                               UNITED STATES DISTRICT COURT
                                      9
                                                                             EASTERN DISTRICT OF CALIFORNIA
                                     10
                                     11
One Embarcadero Center, 12th Floor




                                          HOWARD JARVIS TAXPAYERS           Case No. 2:18-cv-01584-MCE-KJN
 San Francisco, California 94111




                                     12   ASSOCIATION, JONATHAN COUPAL, and
   A Professional Corporation
     Trucker ö Huss




                                          DEBRA DESROSIERS,                 ORDER ALTERING BRIEFING SCHEDULE
                                     13                                     ON DEFENDANTS’ MOTION TO DISMISS
                                                          Plaintiffs,
                                     14                                     PLAINTIFFS’ “FIRST AMENDED
                                               vs.                          COMPLAINT FOR DECLARATORY AND
                                     15                                     INJUNCTIVE RELIEF”
                                          THE CALIFORNIA SECURE CHOICE
                                     16   RETIREMENT SAVINGS PROGRAM and
                                          JOHN CHIANG,
                                     17
                                                                     Defendants.
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                          ORDER ALTERING BRIEFING SCHEDULE REGARDING DEFENDANTS’ MOTION TO
                                          DISMISS FIRST AMENDED PLAINTIFFS’ COMPLAINT; Case No. 2:18-cv-01584-MCE-KJN
                                          Error! Unknown document property name.
                                      1            Good cause having been shown, and in accordance with the stipulation of the parties (ECF

                                      2   No. 35), the Court hereby ORDERS THAT:

                                      3            1.       Plaintiffs’ Opposition to Defendants’ Motion to Dismiss, previously due to be filed

                                      4   on or before July 25, 2019, may be filed on or before July 18, 2019.

                                      5            2.       Defendants’ Reply to Plaintiffs’ Opposition to the Motion to Dismiss will be due to

                                      6   be filed on or before August 1, 2019.

                                      7            3.       No oral argument will be held on the Motion, unless ordered by the Court, consistent

                                      8   with the Court’s Order dated May 30, 2019. ECF No. 34.

                                      9            IT IS SO ORDERED.

                                     10   Dated: June 11, 2019

                                     11
One Embarcadero Center, 12th Floor
 San Francisco, California 94111




                                     12
   A Professional Corporation
     Trucker ö Huss




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                          STIPULATION ALTERING BRIEFING SCHEDULE REGARDING DEFENDANTS’ MOTION TO DISMISS
                                          PLAINTIFFS’ FIRST AMENDED COMPLAINT; Case No. 2:18-cv-01584-MCE-KJN
                                                                                     1
                                          Error! Unknown document property name.
